DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3 May 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eklund (US 2015/0139389 A1) discloses a mobile digital fluoroscopy system comprising a G-arm having two X-ray beam transmitter pairs (abstract) at right angles to each other, such that the X-ray imaging is performed in mutually intersecting planes (See Fig. 1, Fig. 2).
With respect to claim 1, Eklund does not appear to disclose the claimed kV unit configured to control transmitters to emit or not to emit X-ray energy, to receive image data from the receivers, and to send image data via a network connection, as claimed.
With respect to claim 6, Eklund does not appear to disclose the claimed kV unit configured to measure a voltage used in the system, calculate a regulated voltage based on said measured voltage value and a control voltage value, and generate a voltage value based on and corresponding to said regulated voltage value received from said kV unit.
With respect to claim 8, Eklund does not appear to disclose or reasonably suggest the claimed control unit comprising a first inverter, a second inverter, a first transmitter generator, second transmitter generator, wherein the transmitters are controlled to emit or not to emit x-ray energy, receive image data from the receivers, and send image data via network connection, wherein controlling transmitters comprises sending a regulated voltage value to the first and second transmitter generators.
Claims 2-5, and 9-11 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        5 May 2022